DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrame 7,631,902.
In regard to claim 1, discloses a connector 16 (“for use in association with a lighting assembly that allows for components to be quickly assembled in an easily aligned configuration” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The connector 16 if for electrical conduit and is therefore capable of being used in a lighting assembly and is therefore deemed to anticipate the intended use limitation of the claim), comprising: 
- a one-piece body 16 having a first end, a second end, an interior sidewall, and an exterior sidewall, and wherein the first end and the second end of the body are planar and comprise the same inner and outer peripheral geometries (both the top and bottom inner and outer peripheral geometries are circularly shaped geometries, see fig. 1); 
- wherein the first end of the body and the second end of the body define a length therebetween; 
- wherein a portion of the exterior sidewall of the body is threaded 22 proximate the first end; 
- wherein a portion of the exterior sidewall of the body is non-threaded proximate the second end (bottom of 16 is unthreaded): 
- a first aperture associated with the first end of the body; 
- a second aperture associated with the second end of the body; and 
- a conduit E positioned between the first aperture and the second aperture, wherein the conduit is adapted for containing an electrical cord from an associated lighting assembly. 
In regard to claim 2, wherein the threaded portion 22 of the exterior of the sidewall of the body proximate the first end and the non-threaded portion of the exterior of the sidewall of the body proximate the second end cooperatively enable a first component (attached to 22) and a second component E of the lighting assembly to be quickly assembled in an easily aligned configuration.
In regard to claim 3, wherein the body 16 is generally tubular and includes an annular exterior sidewall 12 (see fig. 1).
 In regard to claim 4, wherein the body 16 is generally tubular and includes an annular interior sidewall (see fig. 2, 15 is annular above and below indentations 17).
In regard to claim 5, wherein the interior sidewall of the body is non-threaded (see bottom of col. 2 and top of col. 3 where the interior threads 20 are optional and only present one form of the invention, external threads 22 are a second optional form of the invention).
In regard to claim 6, wherein the conduit E is positioned substantially parallel to the length of the body 16 (see fig. 1).
In regard to claim 7, wherein the conduit E is positioned parallel to the length of the body 16 (see fig. 1). 
In regard to claim 11, wherein the connector 16 is fabricated from a metal (see col. 3, line 14).
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. 5,826,975.
In regard to claim 12, Hsieh et al. discloses a lighting assembly 16, comprising: 
- a first generally tubular component 21, wherein at least a portion of an interior sidewall of the first generally tubular component is threaded (bottom of 21 has an insert with internal threads for threading to the external threads 23); 
- a second generally tubular component 20, wherein at least a portion of an interior sidewall of the second generally tubular component 20 is threaded (interior threads in the bottom of 20 that would connect with exterior threads 24); and 
 a connector (insert inserted into the top of 20, shown in fig. 3), comprising:
- a one piece body having a first end, a second end, an interior sidewall, and an exterior sidewall, and wherein the first end and the second end of the body are planar and comprise the same inner and outer peripheral geometries (the inner and outer peripheral geometries of the top and bottom sidewalls of the insert have the same circular geometric shape);
- wherein the first end and the second end of the body define a length therebetween;
- wherein a portion of the exterior sidewall of the body is threaded proximate the first end (top of the insert has external threads 23);
- wherein a portion of the exterior sidewall of the body is non- threaded proximate the second end (bottom portion of the insert that contacts the interior wall of 20);
- a first aperture associated with the first end of the body (bore running through the middle of the insert);
- a second aperture associated with the second end of the body (bore running through the middle of the insert);
- a conduit positioned between the first aperture and the second aperture (bore running through the middle of the insert), wherein the conduit is adapted for containing an electrical cord 18 from an associated lighting assembly 16; and
- wherein the threaded region proximate the first end and the non-threaded region proximate the second end cooperatively enable the first component 21 and the second component 20 of the lighting assembly to be quickly assembled in an easily aligned configuration (see fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrame 7,631,902.
Regarding claims 8-10, Vrame discloses a connector with a threaded end and an 
unthreaded end as described above, but it is unclear as to the exact ratio of the threaded area relative to the unthreaded area of the body.  However, it would have been obvious to one of ordinary skill in the art to modify the ratio of the threaded to unthreaded area to that recited by the Applicant because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner, Janssen, Brownfield, Whittington, Lin and Swanson disclose similar couplings that are common and well known in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679